Citation Nr: 1203830	
Decision Date: 02/02/12    Archive Date: 02/13/12

DOCKET NO.  09-32 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include anxiety, depression, schizophrenia and posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and J.V.


ATTORNEY FOR THE BOARD

S.J. Janec, Counsel

INTRODUCTION

The Veteran had active military service from June 1956 to March 1958.

This matter comes before the Board of Veterans' Appeals (Board) from May 2008 and August 2010 rating decisions of the Milwaukee, Wisconsin, Regional Office (RO) of the Department of Veterans Affairs (VA) that denied service connection for anxiety, depression and PTSD.  

The Board notes that the RO developed the claims for service connection for anxiety, depression and PTSD separately.  However, since they are all psychiatric disorders, the Board has characterized that issue to reflect a broad definition of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The Veteran testified at a personal hearing before the undersigned Veterans Law Judge at the St. Paul, Minnesota RO in October 2011.  A transcript of the proceeding is included in the claims folder.  He submitted additional evidence with a waiver of RO review in accordance with 38 C.F.R. § 20.1304 (2011).  

The Board observes that the Veteran's initial claim for service connection for anxiety and depression was also denied secondary to Meniere's disease.  At his October 2011 hearing, the Veteran clarified that he was not alleging his psychiatric disability was secondary to another disability but rather was only claiming it on a direct basis.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran did not serve during a period of war and he has not provided any information related to a verifiable stressor that occurred during his military service.  

2.  The Veteran has not been diagnosed with PTSD based on a verified stressor.  

3.  A psychiatric disorder, to include anxiety, depression and schizophrenia, was initially demonstrated many years after active duty, and there has been no demonstration by competent clinical, or competent and credible lay, evidence of record that the Veteran's currently diagnosed psychiatric disorder began in or is otherwise related to his military service.  


CONCLUSION OF LAW

A psychiatric disorder, to include anxiety, depression, schizophrenia and PTSD, was not incurred in, or aggravated by, active military service, and schizophrenia, a psychosis, may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304(f), 3.307, 3.309(a) (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist the veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  

Duty to Notify

The notice requirements of the VCAA require VA to notify the veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; what subset of the necessary information or evidence, if any, the VA will attempt to obtain; and a general notification that the claimant may submit other evidence that may be relevant to the claim.  The requirements apply to all five elements of a service connection claim:  veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  

In a February 2008 and July 2010 letters, issued prior to the rating decisions on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, what information and evidence will be obtained by VA, and the need to advise VA of, or submit any further medical evidence relevant to, the claim.  He was also advised of how disability ratings and effective dates are assigned.  Accordingly, the Board finds that the duty to notify provisions have been satisfactorily met, and neither the Veteran nor his representative has pointed out any specific deficiency to be corrected.  

Duty to Assist

The information and evidence that have been associated with the claims file includes the Veteran's VA and private treatment records, the Veteran's statements and personal hearing testimony provided in October 2011, and lay statements.  

The Board observes that the Veteran was not afforded a VA examination in conjunction with his claim.  However, the Veteran has not presented any medical evidence showing that his psychiatric disability was manifest in service, within one year of his discharge from service or is otherwise related to his military service.  Moreover, the Veteran did not have combat service and he has not proffered a stressor upon which a competent and probative diagnosis of PTSD could be rendered.  Hence, the Board finds under such circumstances, VA is not obligated to provide a VA examination for the claim.  See 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006) (Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service (or VA treatment); and the record does not contain sufficient information to make a decision on the claim).  Consequently, the Board finds that VA's duty to assist has also been met in this case.  

Analysis

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in active service or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of an evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2011).  See Savage v. Gober, 10 Vet. App. 488, 495-496 (1997) (holding that when the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim); Voerth v. West, 13 Vet. App. 117, 120 (1999) (holding that in Savage the Court had clearly held that 38 C.F.R. § 3.303(b) does not relieve the claimant of his burden of providing a medical nexus).  

Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

Certain chronic disabilities, such as a psychosis, if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2011).  

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status do not constitute competent medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2011).  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, or if the Veteran contends that he was in fear of hostile military or terrorist activity and the claimed stressor is related to such, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  Id.  Where there is a diagnosis of PTSD by a mental health professional, it is generally presumed to be in accordance with 38 C.F.R. § 4.125(a), and the stressors on which such a diagnosis are based are presumed to be sufficient to cause the Veteran's PTSD.  Cohen v. Brown, 10 Vet. App. 128, 144 (1997).  

If all the evidence is in relative equipoise, the benefit of the doubt should be resolved in the claimant's favor, and the claim should be granted.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011).  However, if the preponderance of the evidence is against the claim, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

When at least a portion of the service records cannot be located, through no fault of the Veteran, VA has a "heightened" obligation to more fully discuss the reasons and bases for its decision and to carefully consider applying the benefit- of-the-doubt doctrine.  See, e.g., O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  However, the threshold for allowance of a claim is not lowered and the need for probative medical nexus evidence causally relating the current disability at issue to service is not eliminated; rather, the Board's obligation to discuss and evaluate evidence is heightened.  Russo v. Brown, 9 Vet. App. 46 (1996).  In the present case, the Board finds that the absence of service treatment records has little effect on the issue before the Board since the Veteran has stated that he did not seek treatment in service.  

The Veteran does not allege, and his DD 214 does not reflect, that he engaged in combat, or was in fear of fear of hostile military or terrorist activity.  In fact, he served during a period of peacetime.  Therefore, any alleged stressors in service must be corroborated by objective credible supporting evidence.  However, the Veteran has not proffered any specific stressors upon which to support a diagnosis of PTSD.  In this regard, the Board observes that VA treatment reports show a diagnosis of PTSD, residual, military onset, service related.  However, there are no notations in the clinical record discussing the stressor upon which this diagnosis was rendered or explaining the basis for this diagnosis.  Consequently, the Board finds that these records are of little probative value.  In the absence of a diagnosis of PTSD based on a verified stressor that occurred during the Veteran's period of active duty, the Board finds that the criteria of 38 C.F.R. § 3.304(f) and § 4.125 have simply not been met.  Hence, service connection for PTSD is not warranted.  

The Board observes that the Veteran's service treatment records have been reported to be unavailable and are presumed destroyed in the fire at the National Personnel Records Center in St. Louis, Missouri, in 1973.  Nevertheless, at his personal hearing before the undersigned in October 2011 he denied that he sought treatment for a psychiatric disability in service.  (See Transcript page 5).  He did testify that he began to experience anxiety in service and that he began to self-treat that disability by drinking.  However, there are no medical records documenting complaints of anxiety and/or drinking problems to satisfy the continuity of symptomatology requirement of § 3.303(b) until approximately 15 years after discharge, and schizophrenia was not medically documented within one year of the Veteran's discharge from service.  Private treatment records show that the Veteran was hospitalized in 1973 for "periodic excessive drinking."  In his intake patient questionnaire, he responded that the duration of the problem was one to three years.  In a March 1991 private treatment record, the Veteran presented for a physical examination for a foster parent.  He denied any complaints or current problems.  No alcohol problems were reported and anxiety was not mentioned.  In this regard, the Board notes that a prolonged period without documented medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or disease was incurred in service, which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Here, the lack of clinical evidence reflecting treatment pertaining to alcohol abuse or an anxiety disorder until many years (more than 14) after his discharge from active service, coupled with the fact that the Veteran reported only a one to three year history of the problem when he initially sought help are against his assertions of complaints of anxiety and drinking problems since his discharge in 1958.  

In adjudicating a claim, the Board must assess the competence and credibility of the veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Board finds that the Veteran is competent to report that he experienced anxiety in service and that he has experienced anxiety since that time.  Nevertheless, he is not competent to provide an opinion requiring medical knowledge, such as a question of medical causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Additionally, competency of evidence must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  The Board finds that little probative weight can be assigned to the statements regarding experiencing anxiety since service as the Board deems such statements to be less than credible, when considered in conjunction with the record as a whole noting the contrary.  While the Board acknowledges that the absence of any corroborating medical evidence supporting his assertions, in and of itself, does not render the statements incredible, such absence is for consideration in determining the weight of such evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of veteran's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible).  Again, the Board points out that there is no mention of anxiety or a drinking problem arising in service or immediately thereafter in the  contemporaneous post-service clinical records.  Consequently, the Board finds that the objective contemporary clinical evidence pertaining to the Veteran's medical problems is more probative than later unsupported statements made in conjunction with a claim for VA compensation benefits.  See Cartwright, supra.  Moreover, his friend who testified at his hearing acknowledged that she only knew the Veteran for the past five years.  Hence, she would not be considered competent to testify about any symptomatology the Veteran may have experienced in the years immediately after his military service.  Therefore, the Board finds that the Veteran's and his friends statements do not constitute competent and credible evidence of a medical nexus opinion and are not sufficient to establish the presence of a chronic psychiatric disability from the time the Veteran was discharged from service to the present as required under 38 C.F.R. § 3.303(b).  

Moreover, there is no competent medical evidence of record establishing that the Veteran's currently manifested psychiatric disabilities began in or are otherwise etiologically related to active service.  The recent VA and private medical records show various psychiatric diagnoses, including panic disorder with agoraphobia, depression, anxiety, and alcohol dependency in remote remission.  However, with the exception of the PTSD diagnosis discussed above (that the Board has found to be lacking probative value), these clinical reports do not demonstrate that the Veteran's psychiatric impairment is related to his military service.  In the absence of any persuasive evidence that his psychiatric disorder is etiologically related to active service, service connection is not warranted.  Consequently, for the reasons set forth above, the Board finds that the preponderance of the evidence is against the claim, and the appeal must therefore be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.  


ORDER

Service connection for a psychiatric disorder, to include anxiety, depression, schizophrenia and PTSD, is denied.  



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


